JOURNAL ENTRY AND OPINION
{¶ 1} Sua sponte, this case is dismissed for lack of a final appealable order. At the sentencing hearing and in the judgment entry the judge purported to impose a single sentence for the two offenses for which the defendant was convicted. Pursuant to Crim.R. 32(C), this is not a final order because the judge is required to render a judgment upon each offense.1 A judgment that does not allow a reviewing court to determine the particular sentence for each offense does not satisfy this requirement.2
 {¶ 2} We also note that the indictment in this case appears to charge two fourth degree felonies and the judge's verdict appears to find the defendant guilty of the offenses as charged, but in sentencing she stated that he was guilty of one fourth degree felony and one fifth degree felony, although she did not specify which was which. The judgment entry states that both offenses are fifth degree felonies, yet states that the defendant will be subject to up to thirty months imprisonment if he violates the conditions of community control. This confusion also should be addressed.
Appeal dismissed.
MICHAEL J. CORRIGAN, P. J., And SEAN C. GALLAGHER, J., Concur
1 State v. Brown (1989), 59 Ohio App.3d 1, 569 N.E.2d 1068.
2 Id.; State v. Collins (Oct. 18, 2001), Cuyahoga App. No. 79064;State v. Connor (Oct. 31, 1996), Cuyahoga App. No. 70057.